Citation Nr: 1046062	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected traumatic 
arthritis, left knee status post injury and arthroscopy.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis, left knee status post 
injury and arthroscopy.

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
traumatic arthritis, left knee status post injury and 
arthroscopy.

5.  Entitlement to service connection for a right hip disability, 
claimed as secondary to the service-connected traumatic 
arthritis, left knee status post injury and arthroscopy.

6.  Entitlement to service connection for a left hip disability, 
claimed as secondary to the service-connected traumatic 
arthritis, left knee status post injury and arthroscopy.

7.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the service-connected 
traumatic arthritis, left knee status post injury and 
arthroscopy.

8.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to the service-connected 
traumatic arthritis, left knee status post injury and 
arthroscopy.

9.  Entitlement to service connection for residuals of whip lash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to December 
1988 and from March 1992 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claims.

Evidence has been associated with the Veteran's claims folder 
since the most recent supplemental statement of the case was 
issued.  This evidence was accompanied by a waiver of local 
consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  In any 
event, on remand, the Agency of Original Jurisdiction (AOJ) will 
have an opportunity to review this newly submitted evidence 
before readujdicating the claims.  

The Board notes that the Veteran has not claimed that his current 
right knee, bilateral hip, bilateral ankle and back disabilities 
are a direct result of his military service.  Instead, he 
contends that the claimed conditions are secondary to his 
service-connected left knee disability.  See, e.g., the Veteran's 
claim for VA benefits dated in December 2005.  The Board notes, 
however, that the RO adjudicated the Veteran's right knee, 
bilateral ankle, bilateral hip, and back claims on both a direct 
and secondary basis in the May 2007 statement of the case (SOC).  
In that connection, the Board's inquiry will similarly include 
analysis as to both direct and secondary service connection, as 
doing so does not prejudice the Veteran.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

The August 2006 rating decision also granted the Veteran a 10 
percent disability rating for a service-connected bilateral 
hearing loss disability and denied service connection for 
diabetes mellitus, type II and peripheral neuropathy as well as 
for joint pain, rashes, sleep apnea, and respiratory problems as 
due to an undiagnosed illness.  Although the Veteran filed a 
timely notice of disagreement with the August 2006 rating 
decision as to these issues, he did not perfect his appeal with 
the filing of a substantive appeal [VA Form 9 or similar].  
Accordingly, these issues are not in appellate status and will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issues of entitlement to an increased disability rating for 
the service-connected traumatic arthritis, left knee status post 
injury and arthroscopy; entitlement to service connection for a 
right knee disability, bilateral hip disability, bilateral ankle 
disability, and back disability, all claimed as secondary to the 
service-connected left knee disability; and entitlement to 
service connection for residuals of whip lash are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
back disability. 

2.  The evidence received since the January 1996 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the January 1996 rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a back disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for back 
disability.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the previously-
denied claim has been received.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service 
connection for a back disability, the VCAA appears to have left 
intact the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A.             § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue 
on appeal; the standard of review and duty to assist do not apply 
to the claim unless it is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in February 2006, and notice with respect to the 
effective-date element of the claim, by a letter mailed in March 
2006, which were both prior to the initial adjudication of his 
claim.  In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 
The Board recognizes that the Veteran did not receive adequate 
notice of the requirements of 38 C.F.R. § 3.156(a), nor was he 
advised of why his service connection claim was previously 
denied, pursuant to Kent v. Nicholson, 20 Vet,. App. 1 (2006).  
However, as the Veteran's claim is being reopened herein, there 
is no prejudicial error.  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his July 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.
  
Accordingly, the Board will proceed to a decision as to the issue 
on appeal.


Claim to Reopen

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The RO denied service connection for a back disability in a 
January 1996 rating decision based on a finding that neither the 
Veteran's service treatment records nor post-service evidence 
showed a chronic back disability subject to service connection.  
That decision is final.

At the time of the prior final rating decision in January 1996, 
the record included the service treatment records, post-service 
records, a VA examination dated in January 1996, and the 
Veteran's statements.  

The Veteran's service treatment records indicate that he was 
treated for a contusion to his lower back in September 1978, and 
was diagnosed with a muscle strain of the right side of his back 
in January 1984.  Further, a June 1981 record documents treatment 
for an acute muscle spasm and lower back strain, and a May 1992 
record similarly reveals a diagnosis of a lumbar strain.  
Additionally, the Veteran's June 1994 service separation 
examination documents general complaints of swollen or painful 
joints.  Moreover, a VA examination report dated in January 1996 
documented the Veteran's complaints of back pain and revealed a 
diagnosis of status post lumbar strain, slightly disabling.       

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the 
evidence must show that the Veteran sustained a back disease or 
injury during service which is related to his current back 
disability.

Since the January 1996 rating decision, in December 2005, the 
Veteran has applied to reopen his claim of entitlement to service 
connection for a back disability, to include as secondary to his 
service-connected left knee disability.  In the August 2006 
rating decision, the agency of original jurisdiction (AOJ) 
reopened and denied the claim.  Notwithstanding the RO's actions, 
it is incumbent on the Board to adjudicate the new and material 
issue before considering the claim on its merits. The question of 
whether new and material evidence has been received is one that 
must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant].

The Veteran has stated that his current back disability is 
aggravated by his service-connected left knee injury.  See, e.g., 
the Veteran's notice of disagreement (NOD) dated in October 2006.  
His contention involving aggravation of the back disability by 
the inservice left knee injury had not been submitted before.  
Thus, it is new.

The Veteran's report of the injury to his left knee which 
aggravated his current back disability indicates evidence of a 
back disability that may be related to the in-service left knee 
injury.  The Veteran's previous claim was denied because there 
was no evidence of a relationship between the Veteran's back 
disability and his military service.  The new evidence thus 
relates to an unestablished fact necessary to substantiate the 
claim.  The credibility of the newly submitted evidence is 
presumed in determining whether or not to reopen a claim.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence 
is also material.  As new and material evidence has been 
received, the claim for service connection for a back disability 
is reopened.  

As was indicated in the above VCAA discussion, VA's statutory 
duty to assist the Veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional development 
is necessary before a decision on the merits of the reopened 
claim may be rendered.  

In addition, the standard of review changes at this point.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In 
evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility and, therefore, 
the probative value of proferred evidence in the context of the 
record as a whole.  The Justus presumption of credibility no 
longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

Although the evidence discussed above is adequate for the limited 
purpose of reopening the claim, this does not necessarily make it 
sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material 
evidence is evidence that would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is 
required.  This will be discussed in the remand section which 
follows.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

For the reasons set forth below, the Board has determined that 
additional evidentiary development is required.

Higher evaluation for Left Knee disability

In a statement dated September 2007, the Veteran discussed the 
severity of his left knee disability.  He also indicated that he 
had undergone recent treatment at VA outpatient clinics in Mt. 
Vernon, Missouri and Fayetteville, Arizona for his left knee 
disability.  Moreover, he reported that he had recently been 
scheduled for surgery on his left knee.  The Board notes that the 
Veteran's claims folder is absent any VA treatment records after 
August 2006.  

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Additionally, the Veteran was last afforded a VA examination in 
July 2006 as to his service-connected left knee disability.  The 
Veteran essentially contends that his service-connected 
disability has since increased in severity.  See the Veteran's 
statement in lieu of VA Form 646 dated in August 2007.  In 
particular, the Veteran asserts an increase in pain, stiffness, 
and loss of range of motion as well as episodes of the knee 
"popping and grinding" and "locking up."
 
Accordingly, the Board finds that a contemporaneous VA 
examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it is 
contended that a service-connected disability has become worse]; 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination].

Service connection for a Right Knee disability, a Bilateral Hip 
disability, a Bilateral Ankle disability, and a Back disability

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence 
of record, to include a May 2007 VA examination report, documents 
diagnoses of bilateral hip arthralgia, bilateral ankle 
arthralgia, right knee arthralgia, and osteoarthritis of the 
lumbar spine.  
 
With respect to Hickson element (2), in-service disease or 
injury, the Board notes that the service treatment records are 
negative for complaints of or treatment for the Veteran's hips or 
ankles.  However, he was treated for a contusion to his lower 
back in September 1978, and was diagnosed with a muscle strain of 
the right side of his back in January 1984.  Further, a June 1981 
record documents treatment for an acute muscle spasm and lower 
back strain, and a May 1992 record similarly reveals a diagnosis 
of a lumbar strain.  With respect to the Veteran's right knee, 
his service treatment records dated in 1977 reveal complaints of 
tenderness in the right knee following a physical training 
exercise.  A diagnosis of chondromalacia patella vs. right knee 
strain is noted.  The Board additionally notes that the Veteran's 
June 1994 service separation examination documents general 
complaints of swollen or painful joints.  However, there is no 
evidence that arthritis of the right knee, bilateral hips, 
bilateral ankles, or back manifested within the one year 
presumptive period after service found in 38 C.F.R. § 3.309(a) 
(2010).  On the contrary, the first competent evidence of a right 
knee and back disabilities were in January 1996, and of bilateral 
hip and bilateral ankle disabilities were in May 2007, which were 
all more than one year after the Veteran's discharge from active 
duty in October 1994.  

With respect to element (3), medical nexus, the medical evidence 
currently associated with the Veteran's VA claims folder is 
absent an opinion as to a possible causal relationship between 
the Veteran's right knee, back, bilateral hip, and bilateral 
ankle disabilities and his military service.  Moreover, the 
medical evidence is absent an opinion as to a possible causal 
relationship between the Veteran's back disability and his 
service-connected left knee disability.  With respect to the 
Veteran's right knee, bilateral hips, and bilateral ankles, the 
Board notes that the May 2007 VA examiner reported that the 
Veteran's right knee degenerative joint disease, bilateral hip 
arthralgia, and bilateral ankle arthralgia are "not caused by or 
a result of" his service-connected left knee disability.  
Crucially, however, the VA examiner did not render an opinion as 
to whether the Veteran's right knee, bilateral hip, and bilateral 
ankle disabilities were aggravated by his service-connected left 
knee disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

In light of the foregoing, the Board is of the opinion that a 
clarifying VA examination would be probative in ascertaining 
whether the Veteran's right knee, back, bilateral hip, and 
bilateral ankle disabilities are related to his military service, 
as well as whether these disabilities are related to the service-
connected left knee disability.  See Charles v. Principi, 16 Vet. 
App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical evidence 
to decide the claim).

Service connection for Residuals of Whip Lash

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).

The Veteran was afforded a VA examination in May 2007.  However, 
the Board finds that the opinion rendered is inadequate.  In so 
finding, the Board notes that the May 2007 examiner conducted an 
interview of the Veteran, reviewed the claims file, and conducted 
a complete physical examination.  After considering the 
foregoing, the examiner stated that he could not resolve the 
issue of whether the Veteran's cervical outlet syndrome 
disability was caused by his military service, in particular his 
inservice whip lash injury, without resort to speculation. 
Thereafter, the examiner noted the Veteran's inservice treatment 
for a motor vehicle accident with whiplash injury in February 
1986 with treatment for neck pain.  He also documented the 
gradual onset of neck pain which began in 1992, and the Veteran's 
employment as a mechanic after discharge from service until 
December 2005, to include a back injury which he sustained in 
December 2005 while on the job.  

Before the Board can rely on the examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  
Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  
When the record leaves this issue in doubt, it is the Board's 
duty to remand for further development.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what 
facts cannot be determined.  For example, it should be clear in 
the examiner's remarks whether it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes.  
See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based 
his conclusion that an opinion would be speculative.  The Board 
observes that the examiner noted that the Veteran had inservice 
treatment for neck pain as a result of a motor vehicle accident 
with whip lash injury.  As outlined above, however, after stating 
that any opinion regarding etiology would be speculation the 
examiner also reported a gradual onset of neck pain beginning in 
1992 as well as the Veteran's employment as a mechanic following 
discharge from active duty and on-the-job back injury in December 
2005.  It is uncertain whether the examiner was attempting to 
indicate that the onset of neck pain many years after the motor 
vehicle accident with whip lash injury or subsequent back injury 
in December 2005 demonstrate that the Veteran's current cervical 
outlet syndrome is not related to his military service.  Finally, 
it is uncertain whether additional research or consultation would 
allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the 
above stated reasons, and in light of the Court's recent holding 
in Jones regarding the use by examiners of terminology indicating 
that an opinion cannot be provided without resort to speculation, 
the Board finds that the May 2007 opinion is inadequate as 
regards the residuals of whip lash claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request any records from 
the VA outpatient clinics in Mt. Vernon, 
Missouri and Fayetteville, Arizona after 
August 2006 for the Veteran's left knee, 
back, right knee, bilateral hip, 
bilateral ankle, and whip lash 
disabilities.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	The RO should then schedule the Veteran 
for examinations in order to whether the 
severity of the Veteran's service 
connected left knee disability and the 
relationship, if any, between any 
current right knee, back disability, hip 
disability, ankle disability, and/or 
residuals of whiplash and his active 
military service or service connected 
left knee disability.
The claims folder should be made 
available to the examiner in conjunction 
with the examinations.  The examiner 
should indicate in his/her report that 
the claims file was reviewed.  All tests 
and studies deemed necessary by the 
examiner should be performed.  A 
complete rationale for any opinion 
expressed shall be provided.  The report 
of the examinations should be associated 
with the Veteran's VA claims folder.

In particular, the examiner should 
address the following: 

Increased Rating for Left Knee 
Disability
The examiner should comment on the 
current severity of the arthritis of 
the left knee.  The examiner should 
set forth all symptomatology 
associated with the Veteran's left 
knee disability, including loss of 
range of motion during flare-ups.  
The examination should include range 
of motion testing of the left knee.  

The examiner should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of recurrent 
subluxation, instability, pain on 
motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee and the 
severity of such.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins. In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion 
due to pain or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  

Claims for Service Connection
Provide an opinion, with supporting 
rationale, as to as to the following:

i)  Whether it is at least as likely 
as not (50 percent or greater) 
that the Veteran's cervical outlet 
syndrome (or any currently manifested 
neck disability) is related to his 
active military service, to include 
inservice motor vehicle accident with 
whip lash injury;

ii)  whether it is at least as likely 
as not (50 percent or greater) 
that the Veteran's degenerative joint 
disease of the right knee is related 
to his military service, or was 
caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by his 
service-connected left knee 
disability.  

If the examiner finds that the right 
knee disability is aggravated by the 
service-connected left knee 
disability, then he/she should 
quantify the degree of aggravation;

iii)  whether it is at least as 
likely as not (50 percent or 
greater) that the Veteran's 
bilateral hip arthralgia is related 
to his military service, or was 
caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by his 
service-connected left knee 
disability.  

If the examiner finds that the 
bilateral hip arthralgia is 
aggravated by the service-connected 
left knee disability, then he/she 
should quantify the degree of 
aggravation;

iv) whether it is at least as likely 
as not (50 percent or greater) 
that the Veteran's bilateral ankle 
arthralgia is related to his military 
service, or was caused or aggravated 
(i.e. permanently worsen beyond the 
normal progression of the disability) 
by his service-connected left knee 
disability.  

If the examiner finds that the 
bilateral ankle arthralgia is 
aggravated by the service-connected 
left knee disability, then he/she 
should quantify the degree of 
aggravation;

v) whether it is at least as likely 
as not (50 percent or greater) 
that the Veteran's osteoarthritis of 
the lumbar spine, or any other back 
disability, is related to his 
military service, or was caused or 
aggravated (i.e. permanently worsen 
beyond the normal progression of the 
disability) by his service-connected 
left knee disability.  If the 
examiner finds that the back 
disability is aggravated by the 
service-connected left knee 
disability, then he/she should 
quantify the degree of aggravation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, the RO should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


